DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1, 4, 7, 10-13, and 20 are allowed. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections of claims 7, 10-12, and 20. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Amended Claim 1 (and similarly recited Claims 7 and 13) recites: “1. (Currently
Amended) A method for constructing a motor vibration model, comprising: 
receiving a first condition combination and a second condition combination in a game scene and vibration effects corresponding to the condition combinations, the vibration effects comprising a vibration type and a vibration amplitude; 
digitally processing the first condition combination, the second condition combination and the corresponding vibration effects, respectively; 
constructing a vibration type model according to the first condition combination and the vibration type that have been digitally processed; and 
constructing a vibration amplitude model according to the second condition combination and the vibration amplitude that have been digitally processed; 
wherein the vibration type model and the vibration amplitude model jointly constitute the motor vibration model, 
an expression of the vibration type model is: Y=AX+B, where X represents the first condition combination, Y represents an output vibration type combination, and A and B are vibration type parameters, A being an n*m dimensional vector, and B being an m dimensional vector, an expression of the vibration amplitude model is: L=c k1+ c2ik+ c3k +...+ ciki;+ d, where ci, c2.... ci and d each represent a vibration amplitude parameter, and L is a vibration amplitude coefficient.”
		
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 01/25/2022, pages 1-3). 
The closest prior art appears to be U.S. Patent Application Publication 2017/0331349 A1 to IINO et al. IINO generally discloses a vibration generation device and an electronic apparatus provided with two vibration motors having respective eccentric weights different in weight from each other, and drives a first vibration motor having a heavier one of the eccentric weights in the case of announcing a first event, for which notice with a strong vibration is necessary or effective.  In contrast, in the case of announcing the second event, for which a quick response or a response performance is required, a second vibration motor having a lighter one of the eccentric weights is driven.  The first events include incoming, coming of alarm time, a dynamic or important action, motion, and so on in a game.  The second events include confirmation of input operation using a touch or a press on a screen of the electronic apparatus, a minute action, motion, and so on occurring in the game.  

However, IINO in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715